80 So.3d 466 (2012)
Brian Sharard EDWARDS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-3261.
District Court of Appeal of Florida, Fourth District.
March 7, 2012.
Carey Haughwout, Public Defender, and Susan D. Cline, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.

ON MOTION FOR REHEARING
PER CURIAM.
Affirmed. See Maestas v. State, 76 So.3d 991 (Fla. 4th DCA 2011).
MAY, C.J., STEVENSON and CIKLIN, JJ., concur.